*758— Appeal by plaintifí-appellant-respondent Witbeek from orders of the Special Term, Albany county, which dismissed the second cause of action in plaintiff’s complaint, and appeal by defendants Hoenig and Samuel French, Inc., from the portion of the orders denying their respective motions, to dismiss the complaint. The action is for damages arising out of an alleged conspiracy by defendants to defraud the plaintiff. The motion of defendants to dismiss the first cause of action was properly denied and the Special Term was justified in dismissing the second cause of action. Orders affirmed, without costs. Hill, P. J., Heffernan, Sehenck and Foster, JJ., concur; Bliss, J., concurs in the affirmance in so far as it sustains the first cause of action alleged in the complaint, and dissents in so far as it strikes out the second cause of action alleged in the complaint.